Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 8, 13 and 18
b.	Pending: 1-20
Claim 11 is canceled and claim 13 has been amended. Claims 8 and 18 have been further amended by Examiner’s amendment.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Furqan Nanji on 5/4/2021.

Please amend claim 8 as below:
Second last paragraph to: “responsive to a determination that the first counter has a higher value, select the [[a]] first memory bank as an inactive memory bank; and”
 Last paragraph to: “responsive to a determination that the second counter has a higher value, select the [[a]] second memory bank as an inactive memory bank.”
claim 18 as below:
Second last paragraph to: “
Last paragraph to: “

Drawings
The “Replacement Sheet” for Fig. 16 were received on 3/3/2021.  These drawings are acceptable.

Telephone Interview
Attorney Furqan Nanji confirmed that claims 2 and 15 actually have not been canceled and that is a mistake being mentioned in Remarks dated 11/18/2020. The telephone interview happened on 2/2/2021.

Claim Objections
One instances of claim 11 is canceled and claim numbering is proper now.
Claim 13 objection is withdrawn pursuant to claim amendment.

Allowable Subject Matter
Claims 1-20 are allowed.
Independent claims 1, 8, 13 and 18 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: “maintaining a count in each of the plurality of counters for a respective number of entries in the error buffer corresponding to a respective memory bank”; for independent claim 1;
“the first counter maintains a count for a number of entries in the cache memory corresponding to the first memory bank; a second counter associated with the second memory bank, wherein the second counter maintains a count for a number of entries in the cache memory corresponding to the second memory bank”; for independent claim 8;
“each primary segment of the plurality of primary segments of the cache memory is sub-divided into a plurality of secondary segments, and wherein each of the plurality of secondary segments comprises a counter for keeping track of a number of entries in a respective secondary segment”; for independent claim 13; and
“maintaining a count in the first counter for a number of entries in the error buffer corresponding to the first memory bank; maintaining a count in  for independent claim 18 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
 http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        5/4/2021